 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
     TERRY FABRICANT, individually and             Case № 2:19-CV-02451-ODW-(ASx)
11   on behalf of all others similarly situated,
12                       Plaintiff,                ORDER GRANTING PLAINTIFF’S
13                                                 MOTION FOR RELIEF FROM L.R.
           v.                                      23-3 REGARDING DEADLINE FOR
14                                                 FILING MOTION FOR CLASS
     PAYMENTCLUB INC.,                             CERTIFICATION [27]; AND
15
                         Defendant.                DENYING DEFENDANT’S MOTION
                                                   TO DISMISS [38]
16
17                                    I.   INTRODUCTION
18         On April 1, 2019, Plaintiff Terry Fabricant (“Fabricant”) filed a complaint
19   against Net Element Inc. for violation of the Telephone Consumer Protection Act
20   (“TCPA”) and willful or knowing violation of the TCPA. (See generally Compl.,
21   ECF No. 9.) Thereafter, on May 3, 2019 Fabricant amended his complaint to name
22   Defendant Paymentclub Inc. (“Paymentclub”), which executed a Waiver of Service on
23   May 9, 2019, resulting in a responsive pleading deadline of July 8, 2019. (See
24   generally First Am. Compl. (“FAC”), ECF No. 21; Waiver of Service, ECF No. 22.)
25         On June 25, 2019, Plaintiff moved for relief from Local Rule 23-3, which sets
26   the deadline for moving for class certification. (Mot. for Relief from Local Rule 23-3
27   (“Mot. for Relief’”), ECF No. 27.) On July 10, 2019, Defendant filed a motion to
28
 1   dismiss the First Amended Complaint (“FAC”) for failing to state a claim.1 (Mot. to
 2   Dismiss (“MTD”), ECF No. 38.)
 3                                      II.   LEGAL STANDARD
 4          A court may dismiss a complaint under Federal Rule of Civil Procedure
 5   (“Rule”) 12(b)(6) for lack of a cognizable legal theory or insufficient facts pleaded to
 6   support an otherwise cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901
 7   F.2d 696, 699 (9th Cir. 1988). To survive a dismissal motion, a complaint need only
 8   satisfy the minimal notice pleading requirements of Rule 8(a)(2)—a short and plain
 9   statement of the claim. Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003). The
10   factual “allegations must be enough to raise a right to relief above the speculative
11   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). That is, the complaint
12   must “contain sufficient factual matter, accepted as true, to state a claim to relief that
13   is plausible on its face.”         Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
14   quotation marks omitted).
15          The determination of whether a complaint satisfies the plausibility standard is a
16   “context-specific task that requires the reviewing court to draw on its judicial
17   experience and common sense.” Id. at 679. A court is generally limited to the
18   pleadings and must construe all “factual allegations set forth in the complaint . . . as
19   true and . . . in the light most favorable” to the plaintiff. Lee v. City of Los Angeles,
20   250 F.3d 668, 688 (9th Cir. 2001) (internal quotation marks omitted). But a court
21   need not blindly accept conclusory allegations, unwarranted deductions of fact, and
22   unreasonable inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th
23   Cir. 2001).
24                               III.     FACTUAL BACKGROUND
25          Fabricant alleges that Paymentclub uses automatic telephone dialing system
26   (“ATDS”) with the ability to store or produce telephone numbers to solicit business.
27
     1
28    Having carefully considered the papers filed in connection to the instant motions, the Court deemed
     the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                      2
 1   (FAC ¶¶ 18, 19.) Fabricant alleges on January 22, 2019, he received a call from
 2   Paymentclub on his (818) mobile device without his consent. (FAC ¶¶ 21, 23, 25.)
 3   To identify the caller, Fabricant provided his email address to the sales representative
 4   and received an email from meesha@paymentclub.com. (FAC ¶¶ 31, 32.) Fabricant
 5   asserts that the call was not necessitated by an emergency and his privacy was violated
 6   by the “annoying, harassing nuisance.” (FAC ¶¶ 33, 35.)
 7         Fabricant seeks to represent a class of “[a]ll persons to whom (a) Defendant
 8   and/or a third party acting on Defendant’s behalf made one or more non-emergency
 9   telephone calls; (b) to a cellular telephone number; (c) through the use of an automatic
10   telephone dialing system or an artificial or prerecorded voice; (d) at any time in the
11   period that begins four years before the date of filing the original complaint in this
12   case and ends at the date of trial.” (FAC ¶ 37.)
13                                    IV.    DISCUSSION
14   A.    Motion for Relief from Local Rule 23-3
15         Fabricant filed his Motion for Relief on June 25, 2019, seeking relief from the
16   Central District’s Local Rule 23-3, which requires a plaintiff to move for class
17   certification within 90 days of “service of a pleading purporting to commence a class
18   action other than an action subject to the Private Securities Litigation Reform Act of
19   1995.” See C.D. Local Rule 23-3. Paymentclub filed its Opposition to this Motion on
20   July 15, 2019 claiming Fabricant provides no justification for his failure to comply
21   with Local Rule 23-3. (Opp’n to Mot. for Relief, ECF No. 40.)
22         Under Rule 6(b)(1)(A), “the court may, for good cause, extend the time with or
23   without motion or notice if the court acts, or if a request is made, before the original
24   time or its extension expires.” (Fed. R. Civ. P. 6.)
25         Fabricant’s deadline to file a motion for class certification elapsed on August 1,
26   2019, which is 90 days after Fabricant served Paymentclub with the FAC. C.D. Local
27   Rule 23-3. Fabricant filed his Motion for Relief requesting an extension, over a
28   month before the deadline, because he anticipated he would not have received




                                                 3
 1   sufficient discovery to file a robust motion for class certification. (Mot. for Relief 6.)
 2   Fabricant notes that Paymentclub agreed to waiver of service on May 9, 2019 and was
 3   not required to file a responsive pleading until July 7, 2019. (Mot. for Relief 6.)
 4   Although the Parties dispute whether Paymentclub agreed to an early Rule 26(f)
 5   conference, Fabricant projected that the 90-day deadline would not provide sufficient
 6   time for meaningful discovery and moved for relief well before the deadline. (Mot.
 7   for Relief 6; Opp’n to Mot. for Relief 4.) Accordingly, the Court finds that Fabricant
 8   acted with diligence and timely filed this motion for relief.
 9         Given Fabricant’s diligence and timeliness in filing his Motion for Relief and
10   the demanding requirement of a sufficient factual record at class certification, the
11   Court finds good cause to GRANT relief from Local Rule 23-3. See, e.g., ABS
12   Entm't, Inc. v. CBS Corp., 908 F.3d 405, 427 (9th Cir. 2018) (reversing district court
13   for failure to address class certification motion on its merits stating “[w]e conclude
14   that the bright-line of Local Rule 23-3 is incompatible with Federal Rule of Civil
15   Procedure 23.”); Balser v. Hain Celestial Grp., Inc., 640 F. App'x 694, 696 (9th Cir.
16   2016) (reversing district court that rendered moot Plaintiff’s motion for relief “in light
17   of recent case law regarding the need to establish a sufficient factual record at the
18   class certification stage”); Wal–Mart Stores, Inc. v. Dukes, 564 U.S. 338, (2011).
19   B.    Failure to State a Claim
20         Paymentclub alleges that Fabricant failed to plead sufficient allegations to state
21   a claim. (MTD 2.) Specifically, Fabricant failed to allege that the call was placed
22   using an ATDS, without his consent, or for a non-emergency reason. (MTD 4–5.)
23   Yet, Fabricant did in fact allege that “[r]ecipients of these calls, including Plaintiff, did
24   not consent to receive them.”          (FAC ¶ 21.)       Further, Fabricant alleges that
25   Paymentclub uses an ATDS system, for example, when he received a phone call from
26   Paymentclub no one answered at first but after a click he received a human response.
27   (FAC ¶¶ 18, 28, 29.)        Moreover, Fabricant alleges that he spoke to the sales
28   representative who “described [the] company was in payment solutions and pitched




                                                   4
 1   Plaintiff on using their services.” (FAC ¶¶ 29, 30.) Thus, the Court can surmise that
 2   the call was not regarding an emergency situation.          Accordingly, from these
 3   allegations the Court can infer that Fabricant asserts a violation under the TCPA for
 4   use of an ATDS. See Ashcroft, 556 U.S. at 679 (2009).
 5         Lastly, Paymentclub repeatedly asserts that Fabricant “fails to state any factual
 6   support regarding any calls” (MTD 4); however, on a motion to dismiss the plaintiff
 7   need not prove his claim with evidentiary support. Porter v. Jones, 319 F.3d 483, 494
 8   (9th Cir. 2003). Plaintiff sufficiently pleads a claim if he provides notice of the
 9   violation. Id. Here, Fabricant indicates the date he received the call and outlines the
10   factual background of his claim with sufficient detail. Thus, the Court finds Fabricant
11   has sufficiently plead a claim.
12         Accordingly, the Court DENIES Paymentclub’s motion to dismiss.
13                                     V.   CONCLUSION
14         For the reasons discussed above, the Court GRANTS Plaintiff’s Motion (ECF
15   No. 27) and DENIES Defendant’s Motion (ECF No. 38).
16
17         IT IS SO ORDERED.
18
19         November 6, 2019
20
21                                ____________________________________
22                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28




                                                5
